Case 1:20-cv-01122-WJM-KLM Document 46 Filed 05/03/21 USDC Colorado Page 1 of 5




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                  Judge William J. Martínez

  Civil Action No. 20-cv-1122-WJM-KLM

  JANA DILLON JAMIESON,

         Plaintiff,

  v.

  HOVEN VISION LLC,

         Defendant.



                      ORDER AWARDING DEFENDANT ATTORNEYS’ FEES


         Before the Court is Defendant Hoven Vision’s Documentation of Attorneys’ Fees.

  (ECF No. 45.) For the following reasons, the Court awards Defendant attorneys’ fees in

  the amount of $20,536.50.

                                      I. BACKGROUND

         The Court assumes the parties’ familiarity with the facts and procedural history of

  this action and reproduces only those facts pertinent to the instant ruling.

         On December 1, 2020, the Court issued its Order to Show Cause why Plaintiff

  Jana Jamieson’s attorney, Richard Liebowitz, should not be sanctioned for filing the

  action without a discernable basis for personal jurisdiction over Defendant. (ECF No.

  32.) After determining that Liebowitz filed this action without a good-faith basis for

  personal jurisdiction, the Court made its Order to Show Cause absolute and sanctioned

  Liebowitz in the form of granting Defendant’s reasonable attorneys’ fees incurred in
Case 1:20-cv-01122-WJM-KLM Document 46 Filed 05/03/21 USDC Colorado Page 2 of 5




  defending this action. (ECF No. 43.) The Court now considers Defendant’s submitted

  documentation of its attorneys’ fees. (ECF No. 45.)

                                    II. LEGAL STANDARD

         “When determining the amount of a legal fee award, th[e] Court must provide a

  concise and clear explanation of the reasons for the award.” Casey v. Williams

  Production RMT Co., 599 F. Supp. 2d 1253, 1254–55 (D. Colo. 2009) (citing Case v.

  Unified Sch. Dist. No. 233, 157 F.3d 1243, 1249 (10th Cir. 1998)). “The Court has

  discretion in calculating the award and the Court’s focus should be on the

  reasonableness of the fees to be awarded.” Id. at 1255 (citing Huffman v. Saul

  Holdings, L.P., 262 F.3d 1128, 1134 (10th Cir. 2001)).

         The starting point for calculating reasonable attorney’s fees is determining the

  “lodestar amount” – that is, the reasonable hourly rate multiplied by the number of hours

  reasonably expended. Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). “The party

  seeking fees bears the burden of establishing the number of hours expended and the

  hourly rate.” Casey, 599 F. Supp. 2d at 1255. “In determining what is a reasonable

  number of hours, the Court may consider the facts and complexity of the case,

  strategies used and responses necessitated by opposing parties’ legal maneuvering.”

  Id. “Regarding the hourly rates charged, the Court should base its award on market

  evidence of attorney billing rates for similar litigation.” Id. “Market evidence for lawyers

  with similar skill and experience in the relevant practice areas will inform the Court’s

  decision on billing rates.” Id.




                                               2
Case 1:20-cv-01122-WJM-KLM Document 46 Filed 05/03/21 USDC Colorado Page 3 of 5




                                         III. ANALYSIS

         Defendant seeks attorneys’ fees in the amount of $34,227.50. (ECF No. 45 at 2.)

  This figure represents 51.2 hours expended by three timekeepers: Jonathan Moskin,

  Coleman Lechner, and Tanya Durham. (ECF Nos. 45-1–45-8.) Mr. Moskin’s fee rate is

  $975 per hour; Mr. Lechner’s fee rate is $510 per hour; and Ms. Durham’s fee rate is

  $235 per hour. (ECF No. 45-3 at 5.)

         With respect to the reasonableness of the hours expended on this matter, Mr.

  Moskin states that he delegated most of the responsibility in this case to Mr. Lechner,

  who bills at a lower fee rate, and that he made efforts to reach a settlement agreement

  with Plaintiff rather than prolonging the action. (ECF No. 45 at 1–2.) Notably, however,

  Defendant’s counsel do not describe their use of billing judgment—e.g., declining to bill

  Defendant for minor clerical tasks, deleting certain time entries from their submission to

  the Court. Rather, they request reimbursement for fees incurred for brief telephone

  calls, review of e-mails, electronic filing of briefing, and other administrative or even

  ministerial tasks. (See ECF No. 45 at 1–2; ECF No. 45-3 at 4; ECF No. 45-4 at 4, ECF

  No. 45-6 at 4; ECF No. 45-8 at 4.) For example, Mr. Lechner billed for increments of

  0.1 and 0.2 hours for the task of reviewing e-mails between Mr. Moskin and Plaintiff’s

  counsel. (ECF No. 45-2 at 4.) In the absence of evidence that counsel used

  reasonable billing judgment to winnow hours actually expended to hours reasonably

  expended, and given how early into this litigation this action terminated, the Court finds

  that 51.2 hours is excessive.

         In support of the requested fee rates, Defendant attaches an affidavit of Mr.

  Moskin, stating that he has practiced law for 35 years and has litigated trademark,



                                                3
Case 1:20-cv-01122-WJM-KLM Document 46 Filed 05/03/21 USDC Colorado Page 4 of 5




  copyright, and patent cases. (ECF No. 45 at 1.) He practices in New York and states

  that his fee rate reflects that of attorneys with similar levels of experience in his practice

  area. (Id.) Mr. Moskin does not discuss the qualifications or experience of his

  colleagues, however. 1 Further, Defendant’s counsel do not offer any evidence that their

  requested fee rates are supported by the prevailing market rates in Colorado for

  attorneys of similar skill, experience, and reputation. (See generally ECF No. 45.) Mr.

  Moskin discusses only his own qualifications and experience, and nonetheless fails to

  account for the relevant geographic market. (Id. at 1.) Even for an attorney with Mr.

  Moskin’s level of experience, the Court finds that his requested hourly rate of $975 to be

  excessive, and significantly above the rates for similarly-situated attorneys practicing in

  the Denver legal market.

         In the absence of adequate support for the attorneys’ fees requested, a court is

  authorized in its discretion to reduce the requested fees to an appropriate amount. See

  Hensley, 461 U.S. at 436–37 (explaining that a court may accept or reduce a fee

  request within its discretion); Stan Lee Media, Inc. v. Walt Disney Co., 2014 WL

  3767191, at *4 (D. Colo. July 31, 2014) (reducing attorneys’ fees to 50% of amount

  requested where party failed to provide evidence of prevailing market rates or

  adequately demonstrate reasonableness of hours expended). As Defendant’s counsel

  has provided conspicuously deficient documentation in support of their excessive fee

  request, the Court will exercise its discretion and reduce Defendant’s requested fee

  award by 40%, resulting in a total award of $20,536.50.



  1
   Remarkably, counsel has failed to clarify whether Ms. Durham is an attorney or a paralegal, or
  her years of experience, further complicating the Court’s ability to determine an appropriate fee
  rate.

                                                  4
Case 1:20-cv-01122-WJM-KLM Document 46 Filed 05/03/21 USDC Colorado Page 5 of 5




                                      IV. CONCLUSION

          For the reasons set forth above, Liebowitz and the Liebowitz Law Firm PLLC, on

  a joint and several basis, shall pay attorneys’ fees in the amount of $20,536.50, made

  payable to Defendant and delivered to Defendant’s attorneys not later than May 31,

  2021.

          Dated this 3rd day of May, 2021.

                                                        BY THE COURT:



                                                        ______________________
                                                        William J. Martínez
                                                        United States District Judge




                                             5
